Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continuity/Reexam Information for 16/509640
    
        
            
                                
            
        
    

Parent Data16509640, filed 07/12/2019 is a continuation of 15953365, filed 04/13/2018 ,now U.S. Patent #10356193 and having 1 RCE-type filing therein15953365 is a continuation of 14739370, filed 06/15/2015 ,now U.S. Patent #9954963 and having 1 RCE-type filing therein14739370 is a continuation of 14224446, filed 03/25/2014 ,now U.S. Patent #905836614224446 is a continuation of 12180503, filed 07/25/2008 ,now U.S. Patent #8745060 and having 2 RCE-type filings therein12180503 Claims Priority from Provisional Application 60951880, filed 07/25/2007

1.	Claims canceled: 1-10
	Claims newly added: 11-30
	Claims pending: 11-30

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3 of 07/12/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US 8,75,060 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications deal with creating the profiles for senders and adding extracted links into sender profile.  Claim languages are difference such that the 060 includes include a link to a web page, characterization and storing links.  Instant application does not include these claim language.  Therefore, it would have been obvious to one ordinary skill in the art to remove these features to arrive the same invention as claimed.

4.	Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US 9,058,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications deal with creating the profiles for senders and adding extracted links into sender profile.  Claim languages are difference such that the 266 includes include a link to a web page, characterization and storing links.  Instant application does not include these claim language.  Therefore, it would have been obvious to one ordinary skill in the art to remove these features to arrive the same invention as claimed.

5.	Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US 9,954,963 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications deal with creating the profiles for senders and adding extracted links into sender profile.  Claim languages are difference such that the 963 includes  keyword from the link and index the link, webpage and keyword.  The instant application does not include these features.  Therefore, it would have been obvious to one ordinary skill in the art to remove these features to arrive the same invention as claimed.

6.	Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US 10/356,193 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications deal with creating the profiles for senders and adding extracted links into sender profile.  Claim languages are difference such that the 193 includes include cause display to the user of the extract links, wherein each extract link is displayed with at least a portion of content from the communication which is the link is extracted.  Instant application does not include these claim language.  Therefore, it would have been obvious to one ordinary skill in the art to remove these features to arrive the same invention as claimed.

Allowable Subject Matter
7.	Claims 11-30 will be allowed when applicant(s) has overcome the Obviousness Double Patenting rejection as set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 11, 18 and 25, cited reference(s) Roy alone or in combination fail to teach or suggest “receiving, at a computing device, communications from senders to a user; creating, by the computing device, profiles for the senders; extracting, by the computing device, links from the communications in response to receiving the communications; and adding, by the computing device, each of the extracted links to a respective profile for a sender of the communication from which the link is extracted.”
Dependent claims 2-17, 19-24 and 26-30 are allowed under the same reason as to claims 11, 18 and 25.



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154